immons, C. J.
1. A certified copy of a deed, taken from the proper records, is, when the loss or destruction of the original has been shown, admissible in evidence to prove the existence, genuineness, and contents of the original. Hayden v. Mitchell, 103 Ga. 431.
. There was sufficient evidence to authorize the jury to find that the defendant had acquired a good prescriptive title to the land in dispute, and a verdict in his favor was not contrary to law.

Judgment affirmed.


All the Justices concurring.